Citation Nr: 1751788	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  12-24 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for disability of the cervical spine, to include cervical strain and degenerative arthritis.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2016, this matter was last before the Board, at which time it was remanded for further development.

An August 2017 VA examination report documents assessments of degenerative arthritis (DJD) of the cervical spine and cervical strain.  The claim on appeal has been characterized to encompass these disabilities.  A claim for service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has consistently asserted that his current cervical disability is the result of playing football while in service.  See January 2010, July 2010, and September 2012 statements.  Specifically, he reports that he "sustained a mild concussion and neck compression as well as two cracked ribs" while playing sports.  Notably, the Veteran's service treatment records indicate that the Veteran was treated for injuries to his ribs as a result of playing football.  See November 1969 service treatment note.  His service records document his participation and skill in the game of football.

In March 2016, the Board remanded the matter to afford the Veteran a VA examination to address the etiology of his claimed disability, given the history noted above.  At VA examination in August 2017, "cervical strain," with a diagnosis date of "1972," and "degenerative arthritis of the spine" with a diagnosis date of 2009, were assessed.  In terms of etiology, the August 2017 VA examiner concluded it less likely than not that the diagnosed disabilities were incurred in or caused by the claimed in-service injury, event or illness, explaining that "[b]ased on a review of the [V]eteran's records, there is really nothing in the service records that support[s] what is asked."  The examination report notes the Veteran's history and assertions, including that he during service in a football game he injured his ribs and also had a stiff neck that lasted for a couple of months as well as a concussion,  but the VA examiner did not apparently consider these factors in offering his opinion.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  Id. at 123 (citing Tucker v. West, 11 Vet. App. 369, 374 (1998)).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The August 2017 VA examination report should be returned for an addendum.  The examiner's rationale that "nothing in the service records" supports the Veteran's assertions is insufficient.  The examiner did not address the history of football injury, as well as the Veteran's competent lay reports of concussion and neck injury, in rendering his opinion.  Nor did the examiner address an April 2014 medical opinion of record indicating that the Veteran's disabilities "are consistent with a previous contact sport injury."  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner that conducted the August 2017 VA examination, if available, for an addendum opinion.  If that examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion.  The claims file should be reviewed by the examiner.

After conducting any indicated review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disability, including cervical strain and degenerative arthritis, had its onset during, or is otherwise related to, the Veteran's service.

In rendering this opinion, the examiner must address the Veteran's offered a history of injury to the neck, reported as a stiff neck, and sustaining a concussion during the football injury in November 1969.  The service treatment record document an injury that caused fractured ribs.  The examiner must also address the April 2014 opinion of G.D., DC, which notes findings of the cervical spine "consistent with a previous contact sport injury."

The examination report should include a complete rationale for all opinions expressed.

2. Thereafter, readjudicate claim on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board. 




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




